Case 2:20-mj-00633-VCF Document 11
                                13 Filed 01/15/21 Page 1 of 4
Case 2:20-mj-00633-VCF Document 11
                                13 Filed 01/15/21 Page 2 of 4
Case 2:20-mj-00633-VCF Document 11
                                13 Filed 01/15/21 Page 3 of 4
          Case 2:20-mj-00633-VCF Document 11
                                          13 Filed 01/15/21 Page 4 of 4




9:00 am                 May 5, 2021 at 9:00 am in LV Courtroom 3D before Magistrate Judge Ferenbach.




                   15                   January
